Citation Nr: 1721004	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-47 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right Eustachian tube dysfunction. 

2.  Entitlement to an initial compensable rating for left Eustachian tube dysfunction.

3.  Entitlement to an initial disability rating in excess of 10 percent for a disability of the cervical and lumbar spine, also claimed as the thoracic spine, from July 1, 2009, to April 1, 2010.

4.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability from April 1, 2010. 

5.  Entitlement to service connection for lumbar radiculopathy, to include as secondary to the service-connected lumbar spine disability. 

6.  Entitlement to a compensable disability rating for a cervical spine disability from April 1, 2010. 

7.  Entitlement to service connection for cervical radiculopathy, to include as secondary to the service-connected cervical spine disability. 

8.  Entitlement to an initial disability rating in excess of 10 percent for a left ankle disability. 

9.  Entitlement to service connection for a bilateral foot disability, to include as secondary to the service-connected left ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to March 1987, and October 1988 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  A transcript of the hearing is associated with the record. 

In January 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ, with the exception of the claims for entitlement to initial compensable ratings for right and left Eustachian tube dysfunction. 


FINDINGS OF FACT

1.  Right Eustachian tube dysfunction is not manifested by chronic suppurative otitis media, mastoiditis, or choleastoma (or any combination) during suppuration, or with aural polyps.

2.  Left Eustachian tube dysfunction is not manifested by chronic suppurative otitis media, mastoiditis, or choleastoma (or any combination) during suppuration, or with aural polyps.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right Eustachian tube dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.31, 4.87, Diagnostic Code 6200 (2016).

2.  The criteria for a compensable evaluation for left Eustachian tube dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.31, 4.87, Diagnostic Code 6200 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the claims for higher evaluations for left and right Eustachian tube dysfunction. 

The claims for higher ratings arise from the Veteran's disagreement with the initial ratings assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment and post-service treatment records identified by the Veteran.  In addition, the Veteran was afforded VA examinations in February 2009 and June 2016.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In September 2014, the Veteran testified at a Board hearing.  Neither the 
Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2) (2016).

In January 2015, the Board remanded the Veteran's claims for compensable evaluations for left and right Eustachian tube disorder to obtain outstanding treatment records and to provide the Veteran with a VA examination to determine the current severity of his disorders.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher evaluations for left and right Eustachian tube dysfunction are thus ready to be considered on the merits.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another DC.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Diagnostic Code 6200 provides a 10 percent disability rating for chronic suppurative otitis media, mastoiditis, or choleastoma (or any combination) during suppuration, or with aural polyps.  A Note to Diagnostic Code 6200 provides that hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are to be rated separately.  38 C.F.R. § 4.87.

In a July 2009 rating decision, the AOJ granted service connection for right and left Eustachian tube dysfunction and assigned a zero percent evaluation under Diagnostic Code 6200, effective July 1, 2009.  38 C.F.R. § 4.87.

In February 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his right and left Eustachian tube dysfunction.  The Veteran reported dark brown to blood discharge from both ears.  He described ear pain and tightness in both ears.  The symptomatology occurred once a month and lasted less than an hour.  Upon examination, the bilateral auricles, external ears, tympanic membranes, and mastoids were normal.  There was no evidence of balance disturbance or infection.

In June 2016, the Veteran was afforded a VA examination to determine the current severity of his left and right Eustachian tube dysfunction.  The VA examiner reported that the Veteran had been seen numerous times at the VA medical center with normal ear examinations and reported Eustachian tube dysfunction.  The Veteran stated that he had difficulty hearing.  There were no signs or symptoms attributable to chronic ear infection, inflammation, or cholesteatoma.  The external ears, ear canals, and tympanic membranes were all normal. 

Based upon the forgoing, the Board finds that the Veteran's left and right Eustachian tube dysfunction does not warrant compensable evaluations.  The Veteran's ear canals were normal, and there were no signs or symptoms attributable to chronic ear infection, inflammation, cholesteatoma, or chronic suppurative otitis media.

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, these assertions are probatively outweighed by the VA examination reports, which evaluated the severity of the Veteran's Eustachian tube disorders in great specificity.  Additionally, the VA examination reports were based upon interviews with the Veteran, examinations, reviews of the Veteran's VA treatment records, and the VA examiners' medical expertise.    

The probative evidence of record is against a compensable disability rating for the Veteran's left and right Eustachian tube dysfunction.  There is no probative evidence of record that the Veteran is entitled to a compensable evaluation for left and right Eustachian tube dysfunction.  See 38 C.F.R. § 4.87, Diagnostic Code 6200.


ORDER

Entitlement to an initial compensable rating for right Eustachian tube dysfunction is denied. 

Entitlement to an initial compensable rating for left Eustachian tube dysfunction is denied.


REMAND

Increased Rating Claims

The Board notes that this appeal has previously been remanded.  However, a recent precedential opinion from the Court necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examinations dated in July 2016 and the examinations dated prior to this date are not adequate.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the claims for increased evaluations for the service-connected left ankle, cervical spine, and lumbar spine disabilities can be addressed on the merits.  Id.

Service Connection Claims

In the February 2017 Appellant's Brief, the Veteran's representative asserted that the Veteran's bilateral foot disorder is directly related to service.  The June 2016 VA examiner confirmed the current diagnosis of onychomycosis.  However, the VA examiner did not opine on any possible direct relationship between the onychomycosis with the fungal condition noted in the service treatment records.  Therefore, a remand is necessary to obtain an addendum VA medical opinion that addresses the relationship between the Veteran's onychomycosis and the in-service treatment for a fungal condition.  

With regard to the issues of entitlement to service connection for cervical radiculopathy and lumbar radiculopathy, the Board will defer adjudication of these claims as relevant evidence may be developed during the cervical and lumbar spine examinations on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected lumbar and cervical spine disabilities, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion (listed in degrees) of the cervical and lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the cervical and lumbar spine since 2009.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected cervical and lumbar spine problems are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected cervical and lumbar spine disabilities since 2009.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the cervical and lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the cervical and lumbar spine since 2009.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to ascertain the severity of the service-connected left ankle disability, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion (listed in degrees) of the bilateral ankles in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the left ankle since 2009, based on the findings that are otherwise available.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected left ankle disability is worse than shown on some prior examinations.  The examiner should provide, to the extent possible, a retrospective medical opinion with respect to the severity of the Veteran's service-connected left ankle disability since 2009.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the left ankle.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the functional impairment of the left ankle since 2009, based on the findings that are otherwise available.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Refer the Veteran's VA claims file to the examiner who conducted the June 2016 examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's bilateral onychomycosis.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

Is it at least as likely as not (a 50 % or better probability) that the Veteran's bilateral onychomycosis was incurred in (is due to disease or injury in) service?

The examiner must specifically address the Veteran's contention that his onychomycosis was incurred in service and the August 2005 service treatment record notation for onychomycosis.  

The examiner must include in the examination report the rationale for any opinion expressed.  

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


